Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 5/22/19.
Claims 1-5 are currently pending and have been examined.
Claims 1-5 are rejected.
The specification is objected to.
This action is made NON-FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: in paragraph 41 is should read s110 in place of s109.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "gradually" in claim 5 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harumoto (U.S. Pat. No. 7720586) in view of Nakano (U.S. Pub. No. 2019/0367041) and Yavuz (NPL).
Regarding claim 1:
Harumoto teaches:
A vehicle control system that performs driving assistance of a vehicle (A driving support apparatus supports a driver in driving a vehicle. [abstract]), the vehicle control system comprising:
a plurality of driving assistance devices (fig. 1, curved-road running service 12a, intersection running service 12b, and slope-road running service 12c;) configured to sequentially send request signals (When operations are not conflicting, the vehicle performs these operations in order [col 4, lines 34-36]; examiner is interpreting this to imply that the signals are sequentially sent if they are performed in order of being received.) including requests to an actuator in the vehicle (The vehicle control system 50…receives control signals from the driving support apparatus 1 [col 3, lines 40-46]) [and identifiers of the driving assistance devices,] to an in-vehicle network (fig. 1 depicts arrows showing the movement of communication in the system which constitutes a network):
a movement manager device (fig. 1, operation arbitrating unit 14; ) configured to acquire the request signals from the in-vehicle network (the driving support apparatus 1 is provided with the operation arbitrating unit 14 that arbitrates results of , select one of the [identifiers respectively included in the] acquired request signals based on a predetermined rule (The operation arbitrating unit 14 arbitrates the operations based on a control policy 14a to be kept in common to all services. [22]), and send a control signal [including at least the selected identifier] to the in-vehicle network (fig. 1, arrow showing a control signal going from operation arbitration unit 14 into vehicle control system 50; examiner notes that vehicle would inherently have some kind of network (such as wiring) that is communicatively coupling all the different units):
Harumoto does not teach, however Nakano teaches:
sequentially send request signals (the transmission and receiving of frames with respect to the bus 30 in accordance with the CAN protocol (sequential transmission and receiving of frames bit-by-bit). [0111])
including requests to an actuator in the vehicle (data field [0091]) and identifiers of the driving assistance devices (a data frame in the standard ID format specified in the CAN protocol. The data frame is made up of the following fields: SOF (Start Of Frame), ID field, RTR (Remote Transmission Request), IDE (Identifier Extension), reserved bit "r", DLC (Data Length Code), data field, CRC (Cyclic Redundancy Check) sequence, CRC delimiter "DEL", ACK (Acknowledgement) slot, ACK delimiter "DEL", and EGF (End Of Frame). [0091]), to an in-vehicle network (fig. 1, the in-vehicle network system 10 and CAN bus 30):
select one of the identifiers respectively included in the acquired request signals (and arbitration based on messages ID [0005]) based on a predetermined rule (is 
and send a control signal including at least the selected identifier (a data frame in the standard ID format specified in the CAN protocol. The data frame is made up of the following fields: SOF (Start Of Frame), ID field, RTR (Remote Transmission Request), IDE (Identifier Extension), reserved bit "r", DLC (Data Length Code), data field, CRC (Cyclic Redundancy Check) sequence, CRC delimiter "DEL", ACK (Acknowledgement) slot, ACK delimiter "DEL", and EGF (End Of Frame). [0091]) to the in-vehicle network (the communication unit 1100 transmits an error frame to the bus 30 by means of the transmission unit 1102. [0121])
and an actuator control device (fig. 9, accelerator ECU 310) configured to sequentially acquire (the transmission and receiving of frames with respect to the bus 30 in accordance with the CAN protocol (sequential transmission and receiving of frames bit-by-bit). [0111]) the request signal (fig. 9, s104 to accelerator ECU 310) and the control signal (fig. 9, s104 (not shown) and s204 from security ECU 100) from the in-vehicle network (fig. 1, CAN bus 30), when the control signal is acquired, select a latest request signal including the identifier included in the acquired latest control signal among the request signals (An ID, and information indicated by values in the data field (for example, information indicating an acceleration control instruction) as the contents of a data frame received by the communication unit 1310 are stored in the data buffer 2310. Communication arbitration is performed by means of IDs at a time of simultaneous transmission of , and decide a control value of the actuator based on the request included in the selected request signal (The control processing unit 3310 acquires the contents (information indicating an acceleration control instruction or the like) of a frame stored in the data buffer 2310 periodically or when a certain condition (a condition associated with storing of frames in the data buffer 2310 or the like) is established or the like, and controls the prime mover 311 by transmitting a control signal to the prime mover 311 in accordance with the acceleration control instruction that is indicated by the acquired information. [0114]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harumoto to include the teachings as taught by Nakano because “it is possible to disable a false frame (attack frame) relating to an operation control instruction that is transmitted to a bus of a network in a movable body [Nakano, 0018],” which allows the automated control of a vehicle to be more secure and reduce the risk of a cyber-attack.
Harumoto in view of Nakano does not explicitly teach, however Yavuz teaches:
select a latest request signal [including the identifier included in the acquired latest control signal among the request signals] acquired after acquiring the control signal (each input set is firstly evaluated and then decoded/converted into standard behaviours with specific settings used in both the motion control and activation systems. Then each set is analysed, sorted and sent to the command arbitrator, where the integration of sets of information and generation of the control command is achieved. To compensate for the delays and resulting control problems, the control command is checked against the sensory information before the execution. This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests. [page 12]; examiner is interpreting the above as the controller bypassing arbitrator for the most recent sensory information (request signal) after the control command (control signal) is output.),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harumoto in view of Nakano to include the teachings as taught by Yavuz because “the introduction of the bypass technique further contributes to the performance improvement, minimizing response time delays. [Yavus, page 13]”
Regarding claim 2:
Harumoto in view of Nakano and Yavuz discloses all the limitations of claim 1, upon which this claim is dependent.
Nakano further teaches:
the request signal that the actuator control device acquires [after acquiring the control signal] from the in-vehicle network does not pass through the movement manager device (fig. 9, speed control assistance ECU 350 sends acceleration control instruction transmission to the accelerator ECU 310 (S102) without passing through security ECU 100 ("movement manager device" equivalent)).
Yavuz further teaches:
the request signal that the actuator control device acquires after acquiring the control signal from the in-vehicle network (each input set is firstly evaluated and then decoded/converted into standard behaviours with specific settings used in both the motion control and activation systems. Then each set is analysed, sorted and sent to the command arbitrator, where the integration of sets of information and generation of the control command is achieved. To compensate for the delays and resulting control problems, the control command is checked against the sensory information before the execution. [page 12]; examiner is interpreting the above as the controller bypassing arbitrator for the most recent sensory information (request signal) after the control command (control signal) is output.) does not pass through the movement manager device (This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests. [page 12]).
Regarding claim 3:
Harumoto in view of Nakano and Yavuz discloses all the limitations of claim 1, upon which this claim is dependent.
Harumoto further teaches:
the movement manager device (fig. 1, operation arbitration unit 14) selects [one of the] identifiers respectively included in the acquired request signals based on the predetermined rule (fig. 1, control policy 14a) according to at least one of a driving state of the vehicle (corresponds to an ideal running of the vehicle following the control policy 14a [col 5, lines 7-9]), [a priority of a driving assistance function, and a content of each of the request signals.]
Nakano further teaches:
the movement manager device (security ECU 100) selects one of the identifiers respectively included in the acquired request signals based on the predetermined rule (In this example, since the control is not inconsistent with the state indicated by the state information, the security ECU 100 does not execute disabling processing with respect to the data frame transmitted in step S102. [0160]) according to at least one of [a driving state of the vehicle, a priority of a driving assistance function,] and a content of each of the request signals (The security ECU 100 that receives the aforementioned data frame and thereby acquires the acceleration control instruction determines whether the control that the acceleration control instruction indicates is inconsistent with the state indicated by the state information that was transmitted in steps S101A to 101C (step S103). [0160]).
Yavuz further teaches:
a priority of a driving assistance function (This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests. [page 12])
Regarding claim 4:
Harumoto in view of Nakano and Yavuz discloses all the limitations of claim 1, upon which this claim is dependent.

the actuator control device (fig. 1, direction control mechanism 53) controls an electric power steering as the actuator (a direction control mechanism 53 that controls the direction of the vehicle [col 3, lines 36-39]; this would inherently control an electric power steering apparatus): and the request signal includes a request for movement in a lateral direction of the vehicle when the driver the operates a driving wheel (not shown) of the vehicle. [col 3, lines 36-39]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harumoto (U.S. Pat. No. 7720586) in view of Nakano (U.S. Pub. No. 2019/0367041) and Yavuz (NPL) in further view of Niwa (U.S. Pub. No. 2011/0066344).
Regarding claim 5:
Harumoto in view of Nakano and Yavuz discloses all the limitations of claim 1, upon which this claim is dependent.
the actuator control device makes the control value of the actuator gradually coincide with a request value represented by the request included in the selected request signal (the selected speed values gradually increase to the value specified by the "second control request apparatus" of the safety system (reached at time point t3). [0097]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harumoto in view of Nakano and Yavuz to include the teachings as taught by Niwa because “by applying limiting based on currently achievable control range information as described above, improved control response speed can be attained [Niwa, 0027]”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takamatsu (U.S. Pub. No. 2007/0150118) discloses an integrated control system includes a main control system controlling a driving system, a main control system controlling a brake system, and a main control system controlling a steering system, an adviser unit generating and providing information to be used at each control system based on environmental information around the vehicle or information related to a driver.
Turski (U.S. Pub. No. 2006/0064215) discloses a vehicle includes a plurality of sub-systems and corresponding controllers for effecting normal control thereover.
Filev (U.S. Pub. No. 2012/0203424) discloses a system and method for providing driving support system to a vehicle.
Tashiro (U.S. Pub. No. 2002/0016659) discloses a vehicular control system, when in the engine ECU, ATECU or brake ECU there occurs important information which requires an urgent response by any of the other ECUs, the important information is transmitted directly to the corresponding ECU through an important information communication line L1 without going through a manager ECU 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665